Title: From Thomas Jefferson to David Ramsay, 23 August 1788
From: Jefferson, Thomas
To: Ramsay, David


          
            
              Dear Sir
            
            Paris Aug. 23. 1788.
          
          The bearer hereof, Mr. John Brown Cutting, proposing to go to Charleston, I take the liberty of introducing him to your acquaintance and attentions. His merit and talents will justify me in taking this liberty, as they will fully recommend him to your esteem, while I am equally assured he will find in you what will render it reciprocal. He is authorised to ask from your state some arrangements of public justice. In these I know you will aid him as far as shall be right, and farther he will not ask it. I am happy always to find occasions of renewing assurances of the esteem & respect with which I have the honour to be Dear Sir your most obedient & most humble servt.,
          
            Th: Jefferson
          
        